                  Case 1:20-cv-07861-CM Document 18 Filed 02/01/21 Page 1 of 19
                  Case 1:20-cv-07861-CM Document 19 Filed 02/03/21 Page 1 of 19



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

                 - - - - - - - - - - - - - - CiviLAction No.:_J :20-cv-07861-CM
    MARK SELIGER, an individual,

    Plaintiff,

    V.                                                                    USDCSDNY
                                                                          l)(}CUMENT
    G/O MEDIA, INC., a Delaware Corporation,                              ELECTRONICALLY FILED
    doing business as, "Gizmodo.com" and
                                                                          DOC #:              ·
    "Deadspin.com"; and DOES 1-10, inclusive,
                                                                          DATE FU ED: 2./ :S /~I
    Defendants.


-------------

            STIPULATION AND AGREED UPON PROTECTIVE ORDER REGARDING
                           CONFIDENTIAL JNFORMATION

             Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through undersigned counsel,

     jointly submit this Stipulated Protective Order to govern the handling of information and

     materials produced in the course of discovery or filed with the Court in this action;

                                           GOOD CAUSE STATEMENT

                 It is the intent of the parties and the Court that information will not be designated as

     confidential for tactical reasons in this case and that nothing shall be designated without a good

     faith belief that there is good cause why it should not be part of the public record of this case.

     Examples of confidential information that the parties may seek to protect from unrestricted or

     unprotected disclosure include:

                         (a)    Information that is the subject of a non-disclosure or confidentiality

                                agreement or obligation;

                         (b)    The names, or other information tending to reveal the identity of a party's

                                supplier, designer, distributor, or customer;
         Case
         Case 1:20-cv-07861-CM
              1:20-cv-07861-CM Document
                               Document 18
                                        19 Filed
                                           Filed 02/01/21
                                                 02/03/21 Page
                                                          Page 22 of
                                                                  of 19
                                                                     19



              (c)     Agreements with third-parties, including license agreements, distributor

                      agreements, manufacturing agreements, design agreements, development

                      agreements, supply agreements, sales agreements, or service agreements;

              (d)     Research and development information;

              (e)     Proprietary engineering or technical information, including product

                      design, manufacturing techniques, processing information, drawings,

                      memoranda and reports ;

               (f)    Information related to budgets, sales, profits, costs, margins, licensing of

                      technology or designs, product pricing, or other internal

                      financial/accounting information, including non-public information related

                      to financial condition or performance and income or other non-public tax

                      information;

               (g)    Information related to internal operations including personnel information;

               (h)    Information related to past, current and future product development;

               (i)    Information related to past, current and future market analyses and

                      business and marketing development, including plans, strategies, forecasts

                      and competition; and

               (j)    Trade secrets.

       Unrestricted or unprotected disclosure of such confidential technical, commercial or

personal information would result in prejudice or harm to the producing party by revealing the

producing party' s competitive confidential information, which has been developed at the expense

of the producing party and which represents valuable tangible and intangible assets of that party.




                                              - 2-
         Case 1:20-cv-07861-CM Document 18 Filed 02/01/21 Page 3 of 19
         Case 1:20-cv-07861-CM Document 19 Filed 02/03/21 Page 3 of 19



Additionally, privacy interests must be safeguarded. Accordingly, the parties respectfully submit

that there is good cause for the entry of this Protective Order.

       The parties agree, subject to the Court's approval, that the following terms and conditions

shall apply to this civil action. Until such time as the Court approves this Protective Order, the

parties stipulate and agree that they w ill comply with the terms herein so as to not delay

discovery.

        1.     Designated Material.

        1.1     Information or material may be designated for confidential treatment pursuant to

this Protective Order by any party, person or entity producing or lodging it in this action (the

"Designating Party"), if: (a) produced or served, formally or informally, pursuant to the Federal

Rules of Civil Procedure, Court Order, or in response to any other formal or informal discovery

request in this action; and/or (b) filed or lodged with the Court. All such information and

material and all information or material derived from it constitutes "Designated Material" under

this Protective Order.

        1.2     Unless and until otherwise ordered by the Court or agreed to in writing by the

parties, all Designated Materials designated under this Protective Order shall be used by the

parties and persons receiving such Designated Materials solely for conducting the above-

captioned litigation and any appellate proceeding relating thereto. Designated Material shall not

be used by any party or person receiving them for any business or any other purpose. No party

or person shall disclose Designated Material to any other party or person not entitled to receive

such Designated Material under the specific terms of this Protective Order. For purposes of this

Protective Order, "disclose" or "disclosed" means to show, furnish, reveal or provide, indirectly




                                                - 3-
            Case
            Case 1:20-cv-07861-CM
                 1:20-cv-07861-CM Document
                                  Document 18
                                           19 Filed
                                              Filed02/01/21
                                                    02/03/21 Page
                                                             Page44of
                                                                    of19
                                                                       19



or directly, any portion of the Designated Material or its contents, orally or in writing, including

the original or any copy of the Designated Material.

       2.       Access to Designated Materials.

        2.1

this Protective Order, Designated Material may be marked "CONFIDE TIAL" for the purpose

of preventing the disclosure of information or materials that the designating party in good faith

believes is confidential. Before designating any specific information or material

"CONFIDENTIAL," the Designating Party's counsel shall make a good faith determination that

the information warrants protection under Rule 26(c) of the Federal Rules of Civil Procedure.

Such information may include, but is not limited to:

        (a)     The financial performance or results of the Designating Party, including without

limitation income statements, balance sheets, cash flow analyses, budget projections, and present

value calculations;

        (b)     Corporate and strategic planning by the Designating Party, including without

limitation marketing plans, competitive intelligence reports, sales projections and competitive

strategy documents;

        (c)     Names, addresses, and other information that would identify customers or

prospective customers, or the distributors or prospective distributors of the Designating Party;

        (d)     Technical data, research and development data, and any other confidential

commercial information, including but not limited to trade secrets of the Designating Party;

        (e)     Information used by the Designating Party in or pertaining to its trade or business,

which information the Designating Party believes in good faith has competitive value, which is




                                                 - 4-
                       Case 1:20-cv-07861-CM Document 18 Filed 02/01/21 Page 5 of 19
                       Case 1:20-cv-07861-CM Document 19 Filed 02/03/21 Page 5 of 19



             not generally known to others and which the Designating Party would not normally reveal to

         third parties except in confidence, or has undertaken with others to maintain in confidence;
- - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - -
                 (f)     Information which the Designating Party believes in good faith falls within the

             right to privacy guaranteed by the laws of the United States or the State of New York; and

                     (g)       Information which the Designating Party believes in good faith to constitute,

             contain, reveal or reflect proprietary, financial, business, technical, or other sensitive

             information.

                     (h)       The fact that an item or category is listed as an example in this or other sections of

             this Protective Order does not, by itself, render the item or category discoverable.

                     2. 1.1    Materials designated "CONFIDENTIAL" may be disclosed only to the following

             Designees:

                     2.1.2     Persons who appear on the face of Designated Materials marked

             "CONFIDE TIAL" as an author, addressee, or recipient thereof, said disclosure limited to the

             portion of the Designated Material to which the person had prior access as an author, addressee,

             or recipient;

                     2.1.3     Counsel retained as outside litigation attorneys of record in this action, and their

             respective associates, clerks, legal assistants, stenographic, videographic and support personnel,

             and other employees of such outside litigation attorneys, and organizations retained by such

             attorneys to provide litigation support services in this action and the employees of said

              organizations.

                     2.1.4     Consultants, including non-party experts and consultants retained or employed by

              Counsel to assist in the preparation of the case, to the extent they are reasonably necessary to

             render professional services in this action, and subject to the disclosure requirements of section



                                                               - 5-
                     Case 1:20-cv-07861-CM Document 18 Filed 02/01/21 Page 6 of 19
                     Case 1:20-cv-07861-CM Document 19 Filed 02/03/21 Page 6 of 19



           2.3. Each consultant must sign a certification that he or she has read this Stipulated Protective

     Order, will abide by its provisions, and will submit to the jurisdiction of this Court regarding the
---- ------------------                                                                        ----------
     enforcement of this Order's provisions.

                   2.1.5   A party's officers and/or employees, which may include in-house counsel.

                   2.1.6   The Court, its clerks and secretaries, and any court reporter retained to record

           proceedings before the Court;

                   2.2     Materials Designated "HIGHLY CONFIDE TIAL - ATTORNEYS' EYES

           0   LY": Subject to the limitations in this Protective Order, Designated Materials may be

           marked "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES O LY" for the purpose of
           - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - -
           preventing the disclosure of information or materials which, if disclosed to the receiving party,

           might cause competitive harm to the Designating Party. Information and material that may be

           subject to this protection includes, but is not limited to, technical and/or research and

           development data, intellectual property, financial, marketing and other sales data, and/or

            information having strategic commercial value pertaining to the Designating Party's trade or

            business. Nothing in paragraph 2.1 shall limit the information or material that can be designated

            "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" under this paragraph. Before

            designating any specific information "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

            O LY," the Designating Party's counsel shall make a good faith determination that the

            information warrants such protection.

                   2.2.1   Materials designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

            0 LY" materials may be disclosed only to the following Designees:

                   2.2.2   Persons who appear on the face of Designated Materials marked "HIGHLY

            CONFIDENTIAL - ATTORNEYS' EYES O LY" as an author, addressee, or recipient thereof,



                                                           -6-
              Case
              Case 1:20-cv-07861-CM
                   1:20-cv-07861-CM Document
                                    Document18
                                             19 Filed
                                                 Filed02/01/21
                                                       02/03/21 Page
                                                                 Page77ofof19
                                                                            19



     said disclosure limited to the portion of the Designated Material to which the person had prior

     access as an author, addressee, or recipient;
----------                                             -------- --                    -     --------        -
            2.2.3    Counsel for the parties to this action, as defined in section 2.1.2;

            2.2.4    Consultants for the parties to this action, as defined in section 2.1.3; and

            2.2.5    The Court, its clerks and secretaries, and any court reporter retained to record

     proceedings before the Court.

             2.2.6   Court reporters retained to transcribe depositions.

             2.3     If any party wishes to disclose information or materials designated under this

     Protective Order as "HIGHLY CONFIDENTIAL," "CONFIDENTIAL - ATTORNEYS' EYES
---------------------------------
     ONLY" to any Consultant, it must first identify that individual to the Counsel for the

     Designating Party and submit a Certification of Consultant pursuant to Section 3. No disclosure

     may occur for a period of seven (7) days from the Designating Party's receipt of the

     Certification. If, during those seven (7) days, the Designating Party does not object to the

     designation or the Designating Party consents in writing, disclosure may proceed under this

     Protective Order. If the Designating Party objects to allowing access by the Consultant to

     Designated Material and the parties are unable to reach an agreement within fourteen (14) days

     after the Designating Party's receipt of the Certification, the party wishing to disclose Designated

     Material must seek the assistance of the Court within seven (7) days.

             2.4     Legal Effect of Designation. The designation of any information or materials as

     "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" is intended

     solely to facilitate the conduct of this litigation. Neither such designation nor treatment in

     conformity with such designation shall be construed in any way as an admission or agreement by

     any party that the Designated Materials constitute or contain any trade secret or confidential



                                                      -7-
                    Case
                    Case 1:20-cv-07861-CM
                         1:20-cv-07861-CM Document
                                          Document 18
                                                   19 Filed
                                                      Filed02/01/21
                                                            02/03/21 Page
                                                                     Page88of
                                                                            of19
                                                                               19



           information. Except as provided in this Protective Order, no party to this action shall be

           obligated to challenge the propriety of any designation, and a failure to do so shall not preclude a
- - - - - - - - - - - - - - - - - - - - - - - - - - --               - - -- - - - - - - - - - - - - - - - -
           subsequent attack on the propriety of such designation.

                  2.5       othing herein in any way restricts the ability of the receiving party to use

           "CONFIDE TIAL," "HIGHLY CONFIDE TIAL - ATTORNEYS' EYES ONLY" material

           produced to it in examining or cross-examining any current employee or Consultant of the

           Designating Party.

                  3.      Certificates Concerning Designated Materials. Each Consultant as defined in

           section 2. l .3, to whom any Designated Materials will be disclosed shall, prior to disclosure of

           such material, execute the Acknowledgement of Stipulated Protective Order in the form attached

           hereto as Exhibit A. Counsel who makes any disclosure of Designated Materials shall retain

           each executed Acknowledgement of Stipulated Protective Order and shall circulate copies to all

           Counsel for the opposing party concurrently with the identification of the Consultant to the

           attorneys for the Designating Party pursuant to Section 2.3.

                   4.      Use of Designated Materials by Designating Party. Nothing in this Protective

           Order shall limit a Designating Party's use of its own information or materials, or prevent a

           Designating Party from disclosing its own information or materials to any person. Such

           disclosure shall not affect any designations made pursuant to the terms of this Protective Order,

           so long as the disclosure is made in a manner that is reasonably calculated to maintain the

           confidentiality of the information.

                   5.      Manner of Designating Written Materials.




                                                           -8-
         Case 1:20-cv-07861-CM
         Case 1:20-cv-07861-CM Document
                               Document 18
                                        19 Filed
                                           Filed 02/01/21
                                                 02/03/21 Page
                                                          Page 99of
                                                                  of19
                                                                    19




       5 .1    Documents, discovery responses and other written materials shall be designated

as "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" whether
                                                                              - - - - - - - - - ----   -
in whole or in part, as follows.

       5.2     The producing party shall designate materials by placing the legend

"CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY" on each

page so designated prior to production or, in the case of electronically stored information

produced in native format, on a placeholder page and/or in the file name of the native file. If the

first or cover page of a multi-page document or a native file name bears the legend

"CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY," the entire
        ----------------
document or file shall be deemed so designated, and the absence of marking each page shall not

constitute a waiver of the terms of this Order. If the label affixed to storage media containing

multiple files bears the legend "CONFIDENTIAL," "CONFIDENTIAL - ATTORNEYS ' EYES

ONLY" the entire storage media shall be deemed so protected, and the absence of marking of

each file shall not constitute a waiver of the terms of this Order.

        5.3     A designation of""CONFIDENTIAL," or "HIGHLY CO FIDENTIAL-

A TTORNEYS' EYES ONLY" as to any item, thing or object that cannot otherwise be

categorized as a document, shall be made: (1) by placing the legend "CONFIDENTIAL," or

"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" on the thing, object or container

within which it is stored; or (2) by specifically identifying, in writing, the item and the level of

confidentiality designation, where such labeling is not feasible.

        5.4     When a party wishes to designate as "CONFIDENTIAL," or "HIGHLY

CONFIDENTIAL - ATTORNEYS' EYES ONLY" materials produced by someone other than

the Designating Party (a "Producing Party"), such designation shall be made:



                                                -9 -
                     Case 1:20-cv-07861-CM          19 Filed
                          1:20-cv-07861-CM Document 18 Filed 02/01/21
                                                             02/03/21 Page
                                                                      Page 10
                                                                           10 of
                                                                              of 19
                                                                                 19




                   5.4.l    Within fifteen (15) business days from the date that the Designating Party

            receives copies of the materials from the producing or disclosing entity; and
                                                                        -----------
                   5.4.2    By notice to all parties to this action and to the Producing Party, if such party is

            not a party to this action, identifying the materials to be designated with particularity (either by

            production numbers or by providing other adequate identification of the specific material). Such

            notice shall be sent by facsimile and regular mail.

                   5.4.3    A party shall be permitted to designate as "CONFIDENTIAL," or "HIGHLY

            CONFIDENTIAL - ATTORNEYS' EYES O LY" material produced by a Producing Party

     only where:
---------- ------ - --                                           ----------
            a. The material being produced was provided to or developed by such Producing Party:

            (i) under a written confidentiality agreement with the Designating Party; (ii) within a relationship

            with the Designating Party (or a party operating under the control thereof) in which

            confidentiality is imposed by law (including, but not limited, to the employment relationship and

            the vendor-customer relationship); or (iii) under circumstances in which an obligation of

            confidentiality may be inferred or implied, and

                   b. The material being produced would be considered confidential material of the

            Designating Party under Section 2.1 of this Agreement if it were in the possession of the

            Designating Party.

                   5.5      Upon notice of designation, all persons receiving notice of the requested

            designation of materials shall:

                   5.5. 1   Make no further disclosure of such Designated Material or information contained

            therein, except as allowed in this Protective Order;




                                                            - 10 -
                Case
                Case 1:20-cv-07861-CM
                     1:20-cv-07861-CM Document
                                      Document 18
                                               19 Filed
                                                  Filed 02/01/21
                                                        02/03/21 Page
                                                                 Page 11
                                                                      11 of
                                                                         of 19
                                                                            19




              5.5.2   Take reasonable steps to notify any persons known to have possession of or

     access to such Designated Materials of the effect of such designation under this Protective Order;
----------                                                     -----
     and

              5.5.3   lf "CONFIDENTIAL," or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES

     0     LY" material or information contained therein is disclosed to any person other than those

     entitled to disclosure in the manner authorized by this Protective Order, the party responsible for

     the disclosure shall, immediately upon learning of such disclosure, inform the Designating Party

     in writing of all pertinent facts relating to such disclosure, and shall make every effort to prevent

     further disclosure by the unauthorized person(s).
-----------           --   -   -   ----------                                                           ------
               6.     Manner of Designating Deposition Testimony.

               6.1    Deposition transcripts and portions thereof taken in this action may be designated

     as "CONFIDE TIAL," or "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY"

     during the deposition or after, in which case the portion of the transcript containing Designated

     Material shall be identified in the transcript by the Court Reporter as "CONFIDENTIAL," or

     "HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY." The designated testimony shall

     be bound in a separate volume and marked by the reporter accordingly.

               6.2    Where testimony is designated during the deposition, the Designating Party shall

     have the right to exclude, at those portions of the deposition, all persons not authorized by the

     terms of this Protective Order to receive such Designated Material.

               6.3    Within thirty (30) days after a deposition transcript is certified by the court

     reporter, any party may designate pages of the transcript and/or its exhibits as Designated

     Material. During such thirty (30) day period, the transcript in its entirety shall be treated as

     "CONFIDE TIAL" (except for those portions identified earlier as "HIGHLY CONFIDE TIAL



                                                      - 11 -
        Case1:20-cv-07861-CM
        Case 1:20-cv-07861-CM Document
                              Document18
                                       19 Filed
                                           Filed02/01/21
                                                 02/03/21 Page
                                                           Page12
                                                                12ofof19
                                                                       19




- ATTORNEYS' EYES ONLY" which shall be treated accordingly from the date of

designation). If any party so designates such material, the parties shall provide written notice of
                                                   - - - - - - - - - - - - - - - ------ --
such designation to all parties within the thirty (30) day period. Des ignated Material within the

deposition transcript or the exhibits thereto may be identified in writing by page and line, or by

underlining and marking such portions "CONFIDENTIAL," "HIGHLY CONFIDENTIAL -

ATTORNEYS' EYES ONLY" and providing such marked-up portions to all counsel.

       7.      Copies. All complete or partial copies of a document that disclose Designated

Materials shall be subject to the terms of this Protective Order.

       8.      Court Procedures.
                        - - - ----            -- ------                                              -----
       8.1     Disclosure of Designated Material to Court Officials. Subject to the provisions of

this section, Designated Material may be disclosed to the Court, Court officials or employees

involved in this action (including court reporters, persons operating video recording equipment at

depositions, and any special master, referee, expert, technical advisor or Third-Party Consultant

appointed by the Court), and to the jury in this action, and any interpreters interpreting on behalf

of any party or deponent.

        8.2    Retrieval of Designated Materials. The party responsible for lodging or filing the

Designated Materials shall be responsible for retrieving such Designated Materials from the

Court following the final termination of the action (including after any appeals).

        9.      Objections

        9.1    A party may challenge any designation under this Protective Order at any time, on

the grounds that the information or material does not meet the standards of Sections I and 2 by

following the procedures set forth in the Local Rules and/or the Judge's Individual Rules.




                                               - 12 -
          Case
          Case1:20-cv-07861-CM
               1:20-cv-07861-CM Document
                                Document18
                                         19 Filed
                                             Filed02/01/21
                                                   02/03/21 Page
                                                             Page13
                                                                  13ofof19
                                                                         19




       9 .2       The parties shall meet and confer in good faith prior to the filing of any objection

motion.
                                       -    -----------------------
          10.     Client Communication. Nothing in this Protective Order shall prevent or

otherwise restrict counsel from rendering advice to their clients and, in the course of rendering

such advice, relying upon the examination of Designated Material. In rendering such advice and

otherwise communicating with the client, however, counsel shall not disclose any Designated

Material, except as otherwise permitted by this Protective Order.

          11.     No Prejudice.

     11.1         This Protective Order shall not diminish any existing obligation or right with
-   -- -          --- --------- --- -                  --------
respect to Designated Material, nor shall it prevent a disclosure to which the Designating Party

consented in writing before the disclosure takes place.

          11.2    Unless the parties stipulate otherwise, evidence of the existence or nonexistence

of a designation under this Protective Order shall not be admissible for any purpose during any

proceeding on the merits of this action.

          11 .3   If any party required to produce documents contends that it inadvertently

produced any Designated Material without marking it with the appropriate legend, or

inadvertently produced any Designated Material with an incorrect legend, the producing party

may give written notice to the receiving party or parties, including appropriately stamped

substitute copies of the Designated Material. Within five (5) business days ofreceipt of the

substitute copies, the receiving party shall return the previously unmarked or rnismarked items

and all copies thereof.

          11.4    Any inadvertent production of documents containing privileged information shall

not be deemed to be a waiver of the attorney-client privilege, work product doctrine, or any other



                                                  - 13 -
           Case
           Case 1:20-cv-07861-CM
                1:20-cv-07861-CM Document
                                 Document18
                                          19 Filed
                                             Filed02/01/21
                                                   02/03/21 Page
                                                            Page14
                                                                 14ofof19
                                                                        19




  applicable privilege or doctrines. All parties specifically reserve the right to demand the return

  of any privileged documents that it may produce inadvertently during discovery if the producing
          ---------- ----                                                  - - - -- -------- - - -
  party determines that such documents contain privileged information. After receiving notice of

  such inadvertent production by the producing party, the receiving party agrees to make

  reasonable and good faith efforts to locate and return to the producing party all such

  inadvertently produced documents.

          12.    Modification and Survival.

          12.1   Modification. The parties reserve the right to seek modification of this Protective

  Order at any time for good cause. The parties agree to meet and confer prior to seeking to
---------------------                             - - - - - - - - - - - - - - - - - - - - - --
  modify this Protective Order for any reason. The restrictions imposed by this Protective Order

  may only be modified or terminated by written stipulation of all parties or by order of this Court.

  Parties entering into this Protective Order will not be deemed to have waived any of their rights

  to seek later amendment to this Protective Order.

          12.2    Trial. The parties understand that this Protective Order does not extend to trial of

  this Action. Once the case proceeds to trial, all of the information that was designated as

  confidential and/or kept and maintained pursuant to the terms of this Protective Order becomes

  public and will be presumptively available to all members of the public, including the press,

  unless good cause is shown to the district judge in advance of the trial to proceed otherwise.

          12.3    Survival and Return of Designated Material. This Protective Order shall survive

  termination of this action prior to trial of this action. Upon final termination of the action prior

  to trial of this action, and at the written request of the Designating Party, all Designated Material,

  including deposition testimony, and all copies thereof, shall be returned to counsel for the

  Designating Party or destroyed by the receiving party to the extent reasonably technically



                                                  - 14 -
                       Case
                       Case 1:20-cv-07861-CM
                            1:20-cv-07861-CM Document
                                             Document18
                                                      19 Filed
                                                          Filed02/01/21
                                                                02/03/21 Page
                                                                         Page15
                                                                              15ofof19
                                                                                     19




            possible. The duty to destroy Designated Material shall not extend to electronically stored

     information contained in the archives of the receiving party, a copy of any motions, memoranda,
---- ------------                                  -   -    - - - - - - - - - -- -----
     or orders made part of the Court record, or electronically stored attorney work product that is

             maintained confidentially. Upon request for the return or destruction of Designated Materials,

             counsel shall certify their compliance with this provision and shall serve such certification to

             counsel for the Designating Party not more than ninety (90) days after the written request to

             return or destroy Designated Materials. Counsel who have submitted one or more Certificate(s)

             prepared pursuant to Section 3 do not need to retain such Certificate(s) past the ninety (90) day

             period.
                                                                           ---------          -----
                       13 .   No Contract. This Protective Order shall not be construed to create a contract

             between the parties or between the parties and their respective counsel.

                       14.    Court's Retention of Jurisdiction. The Court retains jurisdiction after final

             termination of the action prior to trial, to enforce this Stipulation.

                       15.    Exception for Public Information. Nothing in this Stipulation shall be deemed in

             any way to restrict the use of documents or information which are lawfully obtained or publicly

             available to a party independently of discovery in this action, whether or not the same material

             has been obtained during the course of discovery in the action and whether or not such

             documents or information have been designated hereunder. However, in the event of a dispute

             regarding such independent acquisition, a party wishing to use any independently acquired

             documents or information shall bear the burden of proving independent acquisition.

                       16.    Any material designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

             ATTORNEYS ' EYES ONLY" by a party that is created by a Designating Party will be deemed

             by the Designating Party to this agreement to be an authentic record of the Designating Party for



                                                              - 15 -
                      Case 1:20-cv-07861-CM
                           1:20-cv-07861-CM Document
                                            Document 18
                                                     19 Filed
                                                        Filed 02/01/21
                                                              02/03/21 Page
                                                                       Page 16
                                                                            16 of
                                                                               of 19
                                                                                  19




           purposes of Federal Rules of Evidence 901 and 903 only, and the Designating Party will be

           precluded from challenging the authenticity of any document so designated as a record of the
                                                                     - - - - - ---- ----- -- -- -                  -----   -
           Designating Partv at any time during this litigation, including during any necessary collection or

           appeal proceedings. This stipulation is not a stipulation that documents created by someone

           other than the Designating Party are authentic for the purposes of Federal Rules of Evidence 901

           or 903.

                     17.    THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE

           PARTIES ' STIPULATION AND CONFIDENTIALITY ORDER:

           The parties understand that the Court's "so ordering" of this stipulation does not make the
-------------------------                                                     - - - - - - ---- ----
    Court a party to the stipulation or imply that the Court agrees that documents designated as

           "Confidential" by the parties are in fact confidential.

                     It has been this Court's consistent experience that confidentiality stipulations are abused

           by parties and that much material that is not truly confidential is designated as such. The Court

           does not intend to be a party to such practices. The Court operates under a presumption that the

           entire record should be publicly available.

                     The Court does not ordinarily file decisions under seal or redact material from them. If

           the Court issues a decision in this case that refers to "confidential" material under this

           stipulation, the decision will not be published for ten days. The parties must, within that ten-day

           period, identify to the Court any portion of the decision that one or more of them believe should

           be redacted, provide the Court with the purportedly confidential material, and explain why that

           material is truly confidential. The Court will then determine whether the material is in fact

           genuinely deserving of confidential treatment. The Court will only redact portions of a publicly




                                                            -16 -
              Case
              Case 1:20-cv-07861-CM
                   1:20-cv-07861-CM Document
                                    Document 18
                                             19 Filed
                                                Filed 02/01/21
                                                      02/03/21 Page
                                                               Page 17
                                                                    17of
                                                                       of19
                                                                         19




     available decision if it concludes that the material discussed is in fact deserving of such

     treatment. The Court's decision in this regard is final.
       - - - - - - - - - - - - - - - ----- - - - - - - -




---------- -------                         -   -   -   -   ----- ---- ----- -                      ----




                                                       - 17 -
        Case 1:20-cv-07861-CM Document 19 Filed 02/03/21 Page 18 of 19
         Case 1:20-cv-07861-CM Document 18 Filed 02/01/21 Page 18 of 19

                                                                                                  •

                                       STIPULATION

        IT IS HEREBY STIPULATED by and among the parties, through their respective
                                                                                         -------
counsel, this Honorable Court consenting, that the foregoing Stipulated Protective Order may be

entered in this action.


SO STIPULATED.


Dated: February 1, 2021        By:   Isl Scott Alan Burroughs
                                     Scott Alan Burroughs
                                     DONIGER I BURROUGHS
                                     Attorneys for Plaintiff Mark Seliger



Dated: February 1, 202 1       By:   Isl James Rosenfeld
                                     James Rosenfeld
                                     DAVIS WRIGHT TREMAINE LLP
                                     Attorneys for Defendant G/O Media, Inc.

SO ORDERED.

Dated: New York,      ew York
          ;}- 7
              _J           ,
                          2021
             I

                                     Hon. Colleen McMahon
                                     United States District Judge




                                             - 18 -
                        Case
                        Case 1:20-cv-07861-CM
                             1:20-cv-07861-CM Document
                                              Document 18
                                                       19 Filed
                                                          Filed02/01/21
                                                                02/03/21 Page
                                                                         Page 19
                                                                              19of
                                                                                 of19
                                                                                    19




                                                         EXHIBIT A
            --- ----- - ---- ----- - --------- -                                         - -   --- --- -   - -

            U ITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

                                                              Civil Action No.: 1:20-cv-07861 -CM
           MARK SELIGER, an individual,

           Plaintiff,

           V.


         G/O MEDIA, INC., a Delaware Corporation,
         doing business as, " Gizmodo.com" and
- - - - -"Deadspin.com'¼-and DOES 1- 10, inclusive,- -                     -------


           Defendants.




                    The undersigned hereby acknowledges that he/she has read the STIPULATED

            PROTECTIVE ORDER entered in the above captioned litigation, and that he/she fully

            understands and agrees to abide by the obligations and conditions thereof.


            Dated: - - - - - - - - -
                                                                  (Signature)



                                                                  (Print Name)




                                                         - 19 -
